975 F.2d 866
123 Lab.Cas.  P 10,382
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Baron L. GUSTIN, Appellant,v.MCDONNELL DOUGLAS CORPORATION; District Lodge, No.  837.International Association of Machinists and AerospaceWorkers, AFL-CIO, and International Association ofMachinists and Aerospace Workers, AFL-CIO, Appellees.
No. 92-1141.
United States Court of Appeals,Eighth Circuit.
Submitted:  August 20, 1992.Filed:  August 27, 1992.

Before FAGG, BOWMAN, and WOLLMAN, Circuit Judges.
PER CURIAM.


1
Baron L. Gustin appeals from the district court's1 grant of summary judgment for defendants in his hybrid wrongful discharge/ breach of duty of fair representation action filed under section 301 of the Labor Management Relations Act, 29 U.S.C.A. § 185.


2
Upon careful review of the record, we conclude that the district court properly granted summary judgment in favor of defendants because Gustin's claim was time-barred.   See Tripp v. Angelica Corp., 921 F.2d 794, 795 (8th Cir. 1990) (section 301 action must be filed within six months after date union decides not to pursue employee's grievance).  Gustin cannot avoid this consequence because it was his lawyer who filed the action out of time.   See Boogaerts v. Bank of Bradley, 961 F.2d 765, 768 (8th Cir. 1992) (per curiam) (party is responsible for conduct of his counsel).  In light of our decision to affirm, we deny the union's motion to dismiss the appeal as frivolous.


3
The judgment is affirmed.



1
 The Honorable Stephen N. Limbaugh, United States District Judge for the Eastern District of Missouri